ORDER
PER CURIAM.
On consideration on the motion of respondents to dismiss and the opposition of petitioner thereto, it is
ORDERED that the motion is denied. A motion to dismiss is not the proper proce*389dural mechanism by which to seek affirmance on the merits. The appropriate motion to file in such a case is a motion for summary affirmance. Such a motion, however, must meet the strict requirements set forth in United States v. Allen, 133 U.S.App.D.C. 84, 85, 408 F.2d 1287, 1288 (1969), adopted by this court in In re DeJ., 310 A.2d 834 (D.C.1973), and Oliver T. Carr Management, Inc. v. National Delicatessen, Inc., 397 A.2d 914 (D.C.1979).